COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  HECTOR DOMINGUEZ,                                §
                                                                    No. 08-17-00118-CV
                    Appellant,                     §
                                                                       Appeal from the
  v.                                               §
                                                                     210th District Court
  MARVIN DOMINGUEZ,                                §
                                                                   of El Paso County, Texas
                    Appellee.                      §
                                                                    (TC# 2014-DCV0981)
                                                   §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

portion of the judgment awarding damages to Appellee on his tortious interference with a contract

claim. We therefore reverse that portion of the judgment and render a take-nothing judgment on

that claim.

       We further order that the portion of the judgment denying Appellant’s trespass to try title

claim is affirmed, in accordance with the opinion of this Court.

       We further order that Appellant, and his sureties, if any, and Appellee each pay one-half

(1/2) the costs of this appeal, for which let execution issue. See TEX. R. APP. P. 43.5. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF AUGUST, 2019.


                                               GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.